DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMD #03-010
December 15, 2003
Dear State Medicaid Director:
On Monday, December 8, President Bush signed the Medicare Prescription Drug, Improvement,
and Modernization Act of 2003. (P.L. 108-173.) As part of this historic Act, Medicare
beneficiaries will be able to receive discounts on their drug purchases by next spring.
Furthermore, certain low-income beneficiaries will also receive up to $600 annually toward the
purchase of prescription drugs. The purpose of this letter is to transmit the data specifications
that you must use to implement those provisions relating to the Medicare-endorsed prescription
drug discount card and transitional assistance (TA) program. The new law requires the Centers
for Medicare and Medicaid Services (CMS) and the states to implement the discount card and
TA program not later than June 8, 2004. States need to begin preparations immediately to send
CMS data test files beginning on January 5, but not later than February 14.
The Act states that Medicare low-income beneficiaries with Medicaid prescription drug coverage
(including those who receive prescription drug coverage through a section 1115 waiver) are
excluded from participation in the discount card and TA. The Act also requires that states
provide CMS with the data we need in the format we stipulate to enable us to identify on a
current basis which of the estimated 6 to 7 million dual eligibles in the United States will not be
eligible for the discount card or TA.
In early October, we solicited your views on the best way to provide CMS with the data we
thought might be needed. Forty-two states and the District of Columbia responded. From the
information received, we conducted a pilot test with six volunteer states using a very simple,
small set of data specifications. The data specifications, submittal requirements, and due dates
that we have attached were designed with the input of those responding states and are based on
the results of the pilot test.
If you have technical questions about these data specifications, you can send an e-mail to
State_Drug_Card@cms.hhs.gov beginning December 19. For all other questions about the
state’s role in the eligibility verification process, contact Richard Friedman, of my office, at
(410) 786-4451 or rfriedman2@cms.hhs.gov.

Page 2 – State Medicaid Director
With the implementation deadline, it is essential that you and your staff work to meet the
deadlines for your data submittals. We have done everything we can to make this requirement as
easy and non-burdensome as we can, and we are grateful for your help and cooperation to ensure
the success of this interim program.
Sincerely,
/s/
Dennis G. Smith
Director
Attachment
cc:
Timothy P. Love
Director, Office of Information Services
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathryn Kotula
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

Attachment
Data Specifications for State Data for
Medicare Discount Card Eligibility Verification Process
Header Input Record Format
Data Field
State-CD
Filler
Month-CD
Year-CD
Return-Option
Filler

Size
2
8
2
4
1
23

Format
X(002)
X(008)
9(002)
9(004)
X(001)
X(023)

Information
State Code
Filler
Month Code for Reporting Month - Valid Codes 1 - 12
Year for Reporting Month - Valid years 2003 and 2004
Records Return “A” = All “F” = Failed – Default is “F”
Filler

State Input Record Format
Data Field
Bene-SSN
Bene-HICN-RRB-IND
Bene-HICN
Filler
Bene-DOB
Sex Code
Filler

Size
9
1
11
3
8
1
7

Format
Information
9(009)
Beneficiary SSN
X(001)
Indicator for HICN or RRB – “R” or “H” or Blank
X(011)
HICN – CAN + BIC
X(003)
Space to allow the RRB in the HICN position in the Record Format
MMDDCCYY Month, Day, Century & Year of Beneficiary Birth
X(001)
Beneficiary Sex – “M”, “F” or “U”
X(007)
Filler

Trailer Input Record Format
Data Field
State-CD
Bene-Record-Cnt
Month-CD
Year-CD
Filler

Size
2
8
2
4
24

Format
X(002)
9(008)
9(002)
9(004)
X(024)

Information
State Code
Total Number of Beneficiaries on File
Month Code for Reporting Month - Valid Codes 1 - 12
Year for Reporting Month - Valid years 2003 and 2004
Filler

Send test files on CDs to:
Division of Quality Coordination and Data Distribution
Attn: Robyn Thomas
Mailstop N1-15-03
7500 Security Blvd.
Baltimore, MD 21244-1850
Please enclose a cover letter indicating that this is a test file for the drug card program, and
include the name and contact information for your technical contact.

